


                                                                       Director
Fee
Arrangements                                                                          Exhibit
10.9





Each non-employee director of Capitol Federal Financial (the "Company") receives
an annual retainer, paid monthly, of $22,000 for his or her service on the board
of directors of Capitol Federal Savings Bank (the "Bank") and $22,000 for his or
her service on the Company's board of directors ($44,000 in total).


John B. Dicus, Chairman of the Board, President and Chief Executive Officer and
Morris J. Huey, II, Executive Vice President and Chief Lending Officer, are each
paid $12,000 by the Bank and $12,000 by the Company ($24,000 in total) for their
service as directors of the Bank and Company.


 


 

